 SHEET METAL WORKERS LOCAL 263 (SHEET METAL CONTRACTORS)43Sheet Metal Workers' International Association,Local Union No. 263 and Sheet Metal Contrac-tors Labor Relations Council of Iowa, Inc.,Cedar Rapids Chapter Case 18-CB-134717 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 May 1984 Administrative Law JudgeJames L Rose issued the attached decision TheRespondent filed exceptions and a supporting briefThe Charging Party filed a brief in support of thejudge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sheet MetalWorkers' International Association, Local UnionNo 263, , Cedar Rapids, Iowa, its officers, agents,and representatives, shall take the action set forthin the Order' We find It unnecessary to rely on the judge s finding that the National Joint Adjustment Board acted beyond its authority when It orderedthe parties to include in their successor collective bargaining agreementart X, sec 8DECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge Thismatter was tried before me at Cedar Rapids, Iowa, onFebruary 24, 1984, upon the General Counsel's com-plaint 1 alleging that the Respondent violated Section8(b)(1)(B) and (3) of the National Labor Relations Act,by insisting to impasse on a nonmandatory subject (inter-est arbitration) during the course of collective bargain-ingPursuant to notice, at the outset of the hearing counselfor the General Counsel moved to withdraw the 8(b)(3)allegations 2 The Charging Party objected to withdrawalI The charge was filed on August 9 1983 amended on September 8,and the compatnt issued on September 232 On November 10 1983, the Acting Regional Director issued anorder withdrawing those complaint allegations but revoked this order onNovember 25 in order to give the Charging Party an opportunity toargue its objections to an administrative law judge NLRB CasehandlingManual, Sec 10275 2of the 8(b)(3) allegations and urges that a violation ofthis section be found and an appropriate remedy orderedIn effect, counsel for the General Counsel argues thatshe is exercising prosecutorial discretion under Section3(d) of the Act and the motion should be granted proformaSection 3(d) does invest in the General Counsel "finalauthorityin respect of theissuance of com-plaints and in respect of the prosecution of suchcomplaints before the Board" But a charging party doeshave some rights•including participation in the hearingbefore the Board, and in the appropriate circuit courtunder Section 10(f) as a "person aggrieved" or as an in-tervenor However, a charging party "is rather thegadfly insuring that the Board considers all relevant factsand acts in the public interest and the enforcer of what-ever private rights the Act recognizes" NLRB v OilWorkers, 476 F 2d 1031, 1036 (1st Cir 1973)Thus the General Counsel may not settle a case, andwithdraw the complaint, without giving the chargingparty an opportunity to voice its objection Farmers Co-operative Gin Assn , 168 NLRB 367 (1967) Though theprecise reach at a charging party's right in this regard isdisputed among the circuits (Compare Oil Workers,supra, and Leeds & Northrup Co v NLRB, 357 F 2d 527(3d Cir 1966)), no doubt there is required at least an evi-dentiary hearing on contested, material facts and arecord decision why the settlement ought to take overobjectionThis case, however, does not involve withdrawal ofthe complaint as part of a settlement Here the GeneralCounsel seeks withdrawal on grounds that the proofwould not sustain the unfair labor practice alleged Thus,arguably, the above cases are inapposite George BantaCo v NLRB, 626 F 2d 354 (4th Cir 1980), Machinists vLubbers, 681 F 2d 598 (9th Cir 1982), where the GeneralCounsel's power to withdraw a complaint was found tobe within his Section 3(d) discretion and not reviewableBut these two matters involved withdrawal of the com-plaint before hearing (Both were actions against theBoard and/or its agents, not enforcement proceedingsunder Sec 10(f) )The instant case concerns a motion to withdraw a por-tion of a complaint after the hearing opened where set-tlement is not involved Though Banta is inapposite be-cause it involved a prehearing act of the General Coun-sel, the Fourth Circuit's distinction between prosecuto-rial discretion (where the General Counsel's authority isfinal) and "relinquishment of a cause of action havingpossible merit in an effort to achieve other objectives"(where the Charging Party has the right to be heard)(626 F 2d at 357), seems reasonable Nevertheless, thequestion here is does the General Counsel's final author-ity not to prosecute some matter end upon the openingof a hearing9 I believe it doesSection 102 17 of the Board's Rules and Regulationsprovides for amendment of the complaint at variousstages of a proceeding,3 including "at the hearing3 Though the General Counsel's administrative manual provides forthe procedure used here such is not required by the Act or the Board'sContinued272 NLRB No 13 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon motion, by the administrative law judge designatedto conduct the hearing" Thus, once the hearing hasopened, the General Counsel no longer has discretion toamend the complaint to withdraw all or a portion of itHe must move to do so Vesting the judge with the au-thority to allow a complaint to be amended implies theauthority to disallow the motionSuch was the ruling of Trial Examiner Reel in WatkinsFurniture Co, 160 NLRB 188 (1966), and AdministrativeLaw Judge Klein in Woodlawn Hospital, 233 NLRB 782(1977) Both denied the General Counsel's motion towithdraw a portion of the complaint and later found vio-lations of the Act on the allegations sought to be with-drawn In Watkins, the Board reversed the substantivefinding but did not question the procedure of disallowingthe motion to withdraw the allegation In Woodlawn, thesubstantive finding was adopted, again without discussionof the procedural issueAccordingly, I conclude that the General Counseldoes not have the discretion to amend a complaint bywithdrawing a portion of it after the hearing has openedWhether the motion for such an amendment should begranted over objection of the charging party must neces-sarily depend on the case The General Counsel, ofcourse, may have correctly determined that allegationdoes not have merit But that cannot be determined untilall the facts are in evidence and are analyzed In anyevent, the Charging Party should have the right to makea record in support of the allegation and generally havethe issue litigated to decisionThe General Counsel's motion to withdraw the 8(b)(3)allegations is denied I further conclude that the record issufficient to resolve these allegations, particularly sincethere is no real dispute concerning the material factsOn the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I issuethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONThe Charging Party, the Sheet Metal ContractorsLabor Relations Council of Iowa, Inc , Cedar RapidsChapter (herein the Council) is an organization of em-ployers who have places of business in the State of Iowaand who are engaged in the manufacture, fabrication, as-sembly, installation and construction of sheet metal prod-ucts which exists in part for the purpose of representingthe employer members in negotiating and administratingcollective-bargaining agreements with the Respondentherein Annually, the Council members collectively pur-chase and receive at their various facilities in Iowa di-rectly from points outside the State of Iowa goods, prod-ucts, and materials valued in excess of $50,000 It is stip-ulated by the parties, and I find, that the Council is, andat all times material has been, an employer engaged inRules Under the Board s Rules, the complaint, or a portion of It may bewithdrawn by the Regional Director who issued It prior to hearing Insuch event, the withdrawal is subject to administrative review by theGeneral Counselinterstate commerce within the meaning of Section 2(2),(6), and (7) of the ActIi THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers' International Association, LocalUnion No 263 (the Union or the Respondent) is admit-ted to be and I find is a labor organization within themeaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The FactsThe Council and the Union have had a bargaining re-lationship since at least 1971, and have negotiated succes-sive collective-bargaining agreements The most recentlyexpired agreement between the parties was effectivefrom May 1, 1981, through April 30, 1983 Negotiationsfor a successor agreement commenced in the spring of19834 and focused primarily on economic issues Specifi-cally, the Council members wanted a substantial reduc-tion in wage and benefit costs, which the Union waswilling to give but not to the extent demanded by theCouncilIn addition to the economic issues, there were othermatters discussed including the Council's proposal not toinclude a clause providing for interest arbitration duringnegotiations for the next successor contractIn brief, the Council's position was to delete the inter-est arbitration clause which had been included in previ-ous agreements and to resolve negotiation disputes "atthe local level " In presenting this proposal to the Union,the Council took the position that interest arbitration (inthe contract at art X, sec 8) is not a mandatory subjectof bargainingThe Union argued that the interest arbitration clauseshould remain in the new collective-bargaining agree-ment, as it had been in other agreements for the past 11years, because such had the beneficial effect of alleviat-ing strikesDennis Hogan, the Council's executive director, esti-mated that the matter of interest arbitration took up nomore than 5 minutes during approximately 30 hours ofnegotiations This estimate was not questioned by AmySconyers Jr, the Respondent's business manager andprincipal spokesmanSince the parties were unable to reach final agreement,the outstanding issues were submitted to the NationalJoint Adjustment Board pursuant to the provisions of ar-ticle X, section 8 of the expiring collective agreementThere were 18 unresolved Issues set forth on the submis-sion form, 10 of which were resolved prior to presenta-tion ks to the interest arbitration issue, the Union's posi-tion was to retain article X, section 8, and the Council'sposition was "Delete-Local problem Managementagrees only to be bound to the NJAB on mandatory sub-jects of bargaining, article X, section 8 is a permissivebargaining subject" On May 23 the parties argued orallybefore the Joint Board Hogan testified that his argumentbasically consisted of reading his brief The Union also4 All dates are in 1983 SHEET METAL WORKERS LOCAL 263 (SHEET METAL CONTRACTORS)45submitted a letter of memorandum but the argument ofSconyers was mostly in response to Hogan. Althoughthe arguments of both were primarily directed to theeconomic issues, Hogan did state in his brief and to theJoint Board, inter alia:ARTICLE 10 [sic] SECTION 8•Managementagrees only to be bound to the NJAB on mandatorysubjects of bargaining; Article 10, Section 8 is a per-missive subject of bargaining. We will not negotiatethis permissive subject of bargaining.On June 6 the Joint Board issued its first decision re-solving the outstanding issues and thereafter on June 24and July 15 issued clarification decisions. The initial andsubsequent decisions, insofar as material to this matter,included the determination that the interest arbitrationclause should be in the contract.The Council then prepared a collective-bargainingagreement, without the interest arbitration clause andsubmitted it to the Union for execution but the Unionhas refused to sign it absent the article X, section 8. Theparties, however, have been abiding by all the termsagreed to by them in negotiations and resolved for themby the Joint Board. By its nature, article X, section 8would not come into play until at or near the expirationof the agreement.B. Analysis and Concluding FindingsInterest arbitration generally, and the clause involvedhere specifically, have been held a nonmandatory subjectof bargaining. However, parties may agree to interest ar-bitration and within limit, such is enforceable. That limitis the subject matter which the parties agree to arbitrate.Thus in NLRB v. Sheet Metal Workers, Local 38, 575F.2d 394 (2d Cir. 1978), enfg 231 NLRB 699 (1977), in-sistence to impasse on a clause substantially identical tothe one here was violative of Section 8(b)(1)(B) and (3).The court went on to note that while interest arbitrationof mandatory subjects is permissible, although not itself amandatory subject of bargaining, interest arbitration as tononmandatory subjects "is void as contrary to publicpolicy."And in Sheet Metal Workers Local 14 v. Aldrich AirConditioning, 717 F 2d 456 (8th Cir. 1983), the court heldthat interest arbitration may not itself be the subject ofarbitration lest the bargaining system be self-perpetuat-ing. "[Mil Interest arbitration clause is unenforceable In-sofar as it applies to the inclusion of a similar clause inthe new collective bargaining agreement." 717 F.2d at459.To summarize, interest arbitration is a nonmandatorysubject of bargaining which, even if agreed to, is unen-forceable insofar as it purports to resolve the inclusion ofan interest arbitration in a successor collective-bargainingagreement. Parties may agree to arbitrate disputes arisingduring the course of negotiations but those agreementsare binding and enforceable only to the extent that man-datory subjects are resolved. While the parties may arbi-trate nonmandatory subjects, for such does not appearunlawful, either party may, with impunity, withdrawfrom the proceeding at any time.Thus here, article X, section 8 of the expiring collec-tive-bargaining agreement was valid and enforceableonly as to mandatory subjects of bargaining. The Unioncould not enforce this clause against the Council as tononmandatory subjects including the Council's refusal toinclude it in a successor collective-bargaining agreement.The Union argues that by submitting the various issuesin dispute to the Joint Board pursuant to article X, sec-tion 8, the Council waived its defense•that it agreed toarbitration of the clause. However, since interest arbitra-tion of nonmandatory subjects is unenforceable, theCouncil could withdraw its consent at any time.Beyond that, it is clear that the Council did not waiveits contention that interest arbitration is a nonmandatorysubject of bargaining about which it would not negotiate.It so stated in negotiation sessions with the Union, it sostated on the submission form and it so stated to theJoint Board in its brief and oral argument. The Council'sposition could not be more clear•that it would not ne-gotiate a successor interest arbitration clause. The JointBoard therefore acted beyond its authority when it or-dered the parties to include in their successor collective-bargaining agreement article X, section 8.And it is clear from the testimony and stipulation ofthe parties that the Respondent did in fact insist upon in-clusion of article X, section 8 in the successor agreementand now refuses to execute the contract agreed to be-tween the parties, including those provisions set by theJoint Board, absent the article X, section 8. The Re-spondent is therefore failing and refusing to execute anagreed-to collective-bargaining agreement and has insist-ed to impasse upon a bargaining scheme the effect ofwhich is to force the Council to accept representativesfor the purposes of collective bargaining.In the motion to dismiss, supra, the General Counseland the Respondent contend that the Union's insistanceon article X, section 8 and its refusal to execute the col-lective-bargaining agreement is not a violation of Section8(b)(3) inasmuch as that clause was part of a proposalpackage. While a party may not bargain to impasse overa nonmandatory subject, one may submit a nonmanda-tory subject along with others and if it is rejected, mayalter its proposals on the mandatory subjects, even if ten-tatively agreed to. Such was the Board's holding in GoodGMC, 267 NLRB 583 (1983).In that case, the nonmandatory subject insisted on bythe respondent was found not to be an independentmatter but was "part of a package proposal." Thus,when the other party refused it and the nonmandatorysubject was taken from the bargaining table, the propo-nent was free to alter the tentatively agreed-to proposalson the mandatory subjects. The Board concluded thatgiven the nature of the nonmandatory subject and thebargaining stance of the parties there was no meeting ofthe minds absent agreement on the total package. There-fore there was no violation of the Act in the respond-ent's refusal to sign the contract without the inclusion ofthe nonmandatory subject.Good however is factually distinguishable from the in-stant matter. Here, article X, section 8 was not part of apackage except in the broadest sense. True it was one 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDitem submitted to the Joint Board. But it was really inde-pendent of the other matters in issue. And the Counciltook position that the clause was permissive, should bedeleted from the future contract, and it would not nego-tiate concerning the matter. The Joint Board could easilyhave agreed with the Council without altering any otheritem it decided or those already agreed toIn Good, the nonmandatory subject related to disposi-tion of the discharge of a unit employee by the compa-ny's predecessor. This was an item which had economicconsequences to the company. The Board found thatduring negotiations resolution of this issue was a predi-cate for resolution of other economic issues. It wastherefore related to and not independent of the otherproposals. Thus it could not be found that there wasagreement on those other terms. Further, on the facts inGood, the Board concluded the negotiators did not havethe authority to bind the principals and therefore neveragreed to a total contractWhile arguing that article X, section 8 was "part of apackage," the Union has not suggested in what mannerany of its other proposals might have been altered as aquid pro quo for accepting or rejecting interest arbitra-tion. Its total argument was that interest arbitration is agood idea. Indeed, the nature of interest arbitration issuch that how it would relate to economic or otherissues is not readily apparent. In short, I conclude thatthe clause insisted on by the Respondent became part ofthe Joint Board's decision through an unenforceable simi-lar clause in the predecessor contract. Proposal of articleX, section 8 was not "part of a package." And there ulti-mately was agreement on all other issues.Accordingly, I conclude that by insisting to impasseupon an interest arbitration clause and by refusing to exe-cute a collective-bargaining agreement containing all thefruits of negotiation except an interest arbitration clause,the Respondent has violated Sections 8(b)(1)(B) and8(b)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the business of the members of theCouncil and the Respondent's representation of employ-ees of employers in an industry affecting interstate com-merce, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceV. REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom, and take certain affirmativeaction including executing the collective-bargainingagreement negotiated between the parties along withthose matters ordered by the Joint Board but without thearticle X, section 8.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Sheet Metal Workers' InternationalAssociation, Local Union No. 263, its officers, agents,and representatives, shall1 Cease and desist from(a)Refusing to bargain in good faith with the Councilby insisting to a point of impasse, as a condition ofreaching a new collective-bargaining agreement on acontinuation of the nonmandatory subjects of bargainingcontained in article X, section 8 (interest arbitration) ofthe bargaining agreement which expired on April 30,1983.(b)Restraining or coercing the Council in the selectionof their representatives for the purposes of collectivebargaining by insisting on the continuation in a new bar-gaining agreement of the provisions contained in articleX, section 8, of the collective-bargaining agreementwhich expired on April 30, 1983.(c)Insisting on compliance with, or attempting to en-force, the award of the National Joint Adjustment Boardof June 6, 1983, as clarified, insofar as that award pro-vides for inclusion in a new collective-bargaining agree-ment between the Respondent Union and the Council ar-ticle X, section 8 of the agreement which expired onApril 30, 1983.(d)In any like or related manner restraining or coerc-ing the Council in the selection of its bargaining repre-sentatives for the purposes of collective bargaining, or inany like or related manner refusing to bargain collective-ly with the Council by insisting on the inclusion in thecollective-bargaining agreement or proposals not relatedto wages, hours, and other terms and conditions of em-ployment2. Take the following affirmative action to remedy theunfair labor practices found herein and to effectuate thepolicies of the Act.(a)Notify the Council that the Respondent Union willnot insist to impasse, as a condition of a new collective-bargaining agreement on continuation of the provisionsin article X, section 8, of the bargaining agreement,which expired on April 30, 1983.(b)Execute the collective-bargaining agreement sub-mitted to it by the Council on July 18, 1983, which em-bodies all terms agreed to by the parties and ordered bythe National Joint Adjustment Board except article X,section 8.(c)Post at Respondent Union's offices and meetinghalls copies of the attached notice marked "Appendix."5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" SHEET METAL WORKERS LOCAL 263 (SHEET METAL CONTRACTORS)47Copies of the notice, on forms provided by the RegionalDirector for Region 18, after being signed by the Re-spondent Union's representative, shall be posted by theRespondent Union immediately on receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to members are custom-arily posted Reasonable steps shall be taken by the Re-spondent Union to ensure that said notices are not al-tered, defaced, or covered by any other material(d)Sign and mail sufficient copies of the notice to theRegional Director for posting by the Council and itsmembers, if they be willing, the notice to be posted in alllocations where notices to employees are customarilyposted(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were represented bycounsel and were allowed to call, examine and cross-ex-amine witnesses, it has been found by the National LaborRelations Board that we have violated the NationalLabor Relations Act in certain respects We have beenordered to cease such activity, to post this notice, and toabide by its termsWE WILL NOT refuse to bargain in good faith withSheet Metal Contractors Labor Relations Council ofIowa, Inc, Cedar Rapids Chapter, by insisting to a pointof impasse, as condition of reaching a new collective-bar-gaining agreement, on the continuation of the nonmanda-tory subjects of bargaining contained in article X, section8 (interest arbitration), of the bargaining agreementwhich expired on April 30, 1983WE WILL NOT restrain or coerce Sheet Metal Contrac-tors Labor Relations Council of Iowa, Inc , CedarRapids Chapter, in the selection of their representativesfor the purposes of collective bargaining by insisting onthe continuation in a new bargaining agreement of theprovisions contained in article X, section 8 of the bar-gaining agreement which expired on April 30, 1983WE WILL NOT insist on compliance with, or attempt toenforce, the award of the National Joint AdjustmentBoard of June 6, 1983, insofar as that award provides forinterest arbitration in a new collective-bargaining agree-ment between us and Sheet Metal Contractors Labor Re-lations Council of Iowa, Inc, Cedar Rapids ChapterWE WILL NOT in any like or related manner restrain orcoerce Sheet Metal Contractors Labor Relations Councilof Iowa, Inc, Cedar Rapids Chapter in the selection oftheir bargaining representatives for the purposes of col-lective bargaining, or in any like or related mannerrefuse to bargain collectively with Sheet Metal Contrac-tors Labor Relations Council of Iowa, Inc , CedarRapids Chapter by insisting upon the inclusion in thecollective-bargaining agreement of proposals not relatedto wages, hours, and other terms and conditions of em-ploymentWE WILL execute the contract which embodies all ofour agreement with the Council, and those ordered bythe National Adjustment Board on June 6, 1983, as clari-fied, exclusive of article X, section 8SHEET METAL WORKERS' INTERNATIONALASSOCIATION, LOCAL UNION No 263